PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gardes et al.
Application No. 15/316,555
Filed: 6 Dec 2016
For MELT-GROWTH OF SINGLE-CRYSTAL ALLOY SEMICONDUCTOR STRUCTURES AND SEMICONDUCTOR ASSEMBLIES INCORPORATING SUCH STRUCTURES
:
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed January 6, 2021, to revive the above-identified application.  

This petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

This application was filed electronically pursuant to 35 U.S.C. § 371 on December 6, 2016, including, inter alia, an Application Data Sheet (ADS) which lists three joint inventors.  The ADS identified the inventive entities as Frederic Yannick Gardes, Graham Trevor Reed, and Callum George Johns.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.

On November 21, 2018, the USPTO issued a final Office action.  On May 17, 2019, applicant filed a notice of appeal along with the associated fee and a three month extension of time to make timely the response.  On December 17, 2020, applicant filed a Request for Continued Examination (RCE) along with a five-month extension of time.  On September 8, 2020, a notice of abandonment was mailed which indicates “6-11-20 R48.REQ is post-IFEE.”

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 

	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.


A petition pursuant to 37 C.F.R. § 1.181 was filed on November 3, 2020, which was dismissed via the mailing of a decision on December 14, 2020.

With this petition, the petition fee and the proper statement of unintentional delay have been received.  Requirements two and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. § 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The first requirement of 37 C.F.R. § 1.137(a) has not been satisfied.

Regarding the first requirement of 37 C.F.R. § 1.137(a), the requirement has not been satisfied because Petitioner did not submit the required reply to the Office action.  The required reply is a reply which would have been sufficient to have avoided abandonment, had such reply been timely filed.2  In order for the application to be revived, Petitioner must submit a reply which satisfies 37 C.F.R. § 1.137(a)(1).  

To date, an executed oath or declaration has not been received for joint inventor Callum George Johns.  After the payment of the issue fee on April 14, 2020, Petitioner filed a request to correct the inventorship so that the name of the third listed inventor matches that which is listed on a declaration that was filed on April 13, 2020 (Callum George Littlejohns).  However, the request to change the correct the inventorship cannot be accommodated at this time.  
a petition to withdraw from issue pursuant to 37 C.F.R. § 1.313 along with the associated fee and both a RCE and the associated fee are required.  See the first paragraph on the eighth page of the decision mailed on December 14, 2020.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,3 hand-delivery,4 or facsimile.5  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.6

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.7  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 See M.P.E.P. § 711.03(c).
        3 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        4 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        5 (571) 273-8300: please note this is a central facsimile number.  
        6 https://www.uspto.gov/patents/apply.
        7 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.